Citation Nr: 0618432	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for right carpal tunnel syndrome (CTS) for 
the period from June 19, 2003 to January 4, 2006.  

2.  Entitlement to an initial disability evaluation greater 
than 50 percent for right CTS for the period from January 4, 
2006, to the present.  

3.  Entitlement to an initial disability evaluation greater 
than 20 percent for left CTS.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to August 
1990.  The DD 214 shows an additional period of two months 
and 17 days of active service, the specific dates of which 
are not verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  For the period from June 19, 2003, to January 4, 2006, 
the evidence does not show that the veteran had severe 
incomplete paralysis of the right median nerve.

2.  For the period from January 4, 2006, to the present, the 
evidence shows that the veteran has complete paralysis of the 
right median nerve  

3.  The evidence does not show that the veteran has severe 
incomplete paralysis of the left median nerve.  


CONCLUSIONS OF LAW

1.  For the period from June 19, 2003, to January 4, 2006, 
the criteria for a higher rating for right CTS have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code (DC) 8515 (2005).  

2.  For the period from January 4, 2006, to the present, the 
criteria for a 70 percent rating for right CTS have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124, DC 8515 (2005).  

3.  The criteria for a higher rating for left CTS have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4124a, DC 8515 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In determining the appropriate rating criteria for the 
veteran's service-connected bilateral CTS, the Board notes at 
the outset that there is no diagnostic code directly on 
point.  When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

The disability in question is rated by analogy under 38 
C.F.R. 
§ 4.124a, DC 8515, paralysis of the median nerve.  The Board 
has reviewed other diagnostic codes and finds this to be the 
clearly most appropriate code.  

Because the veteran is right-hand dominant, her right CTS is 
rated as impairment of the major extremity.  38 C.F.R. § 4.69 
(2005).

With regards to the period from June 19, 2003, to January 4, 
2006, the veteran asserts that she is entitled to a higher 
rating for her service-connected right CTS, which was 
evaluated as 30 percent disabling under DC 8515, paralysis of 
the median nerve.  38 C.F.R. § 4.124a.  

Under DC 8515, a 30 percent rating is warranted for the major 
hand when there is moderate incomplete paralysis of the 
median nerve.  A 50 percent rating is warranted for the major 
hand when there is severe incomplete paralysis of the median 
nerve.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The medical evidence of record for the period from June 19, 
2003, to January 4, 2006, does not show that the veteran's 
right CTS was severe, to warrant a 50 percent evaluation.  
The veteran underwent a VA examination on January 4, 2006.  
The results from that examination were the bases for the 
veteran's increase from 30 to 50 percent.  

Prior to the January 2006 examination, the underwent a VA 
examination in October 2004.  She reported painful flare-ups 
that were caused by daily activity.  The veteran used pain 
medication to alleviate her symptoms.  She reported that the 
medication helped her, but did not resolve her problems.  The 
veteran's treatment at the time of the October 2004 
examination was to wear wrist splints bilaterally and to take 
prescription esgic, sulindac, and Neurontin.  Dorsiflexion in 
her right wrist was 55/70, palmar flexion was 65/80, radial 
deviation was 10/20, and ulnar deviation was 30/ 45.  The 
examiner diagnosed the veteran with bilateral CTS with 
"moderate loss of range of motion and moderate loss of 
functional capacity."  The veteran's range of motion in her 
right wrist was impaired, but cannot be considered severe, 
providing evidence against this claim.  

There is no other medical evidence of record from the period 
from June 19, 2003, to January 4, 2006 that showed the 
veteran to have had severe incomplete paralysis of the median 
nerve.  At no time during the period from June 19, 2003, to 
January 4, 2006, did the veteran have severe incomplete 
paralysis of the median nerve to warrant a 50 percent rating 
under DC 8515.  The Board finds that the preponderance of the 
evidence is against a disability evaluation greater than 30 
percent for the period from June 19, 2003, to January 4, 
2006, for right CTS.  38 U.S.C.A. § 5107(b).  Post-service 
medical records, as a whole, provide evidence against a 
higher evaluation for this period of time.  The appeal is 
denied.  

With regards to the period from January 4, 2006, to the 
present, the veteran asserts that she is entitled to a higher 
rating for her service-connected right CTS, currently 
evaluated as 50 percent disabling under DC 8515, paralysis of 
the median nerve.  38 C.F.R. § 4.124a.  

Under DC 8515, a 50 percent rating is warranted when, as 
discussed above, there is severe incomplete paralysis of the 
median nerve.  The next higher rating, 70 percent, is 
warranted for the major hand when there is complete paralysis 
of the median nerve, the hand inclined to the ulnar side with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, DC 8515.

The veteran was granted an increase after undergoing a 
January 2006 VA examination, pursuant to a November 2005 
Board remand.  The RO increased the veteran's compensation to 
50 percent based upon the results of the January 2006 VA 
examination.  The Appeals Management Center (AMC) granted a 
50 percent evaluation because the January 2006 examination 
showed that the veteran could not completely extend any of 
the fingers on her right hand, that dorsiflexion in her wrist 
was 10/70, palmar flexion was 30/80, radial deviation was 
10/20, and ulnar deviation was 20/45.  This was a significant 
worsening, especially with regards to dorsiflexion and palmar 
flexion.  The examiner diagnosed the veteran with severe 
right CTS and mild-to-moderate left CTS.  The previous VA 
examination diagnosis did not state that the right hand was 
worse than the left.  

The January 2006 examination found that her right hand 
deviated to the ulnar side by 15 degrees.  Her right hand had 
the "ape hand" deformity, where her thumb was in the plane 
of the rest of the fingers.  She could not make a fist with 
her right hand.  Her right thumb abducted 20 degrees.  All of 
the fingers on her right hand were in a flexed position and 
could not be completely extended without use of the left 
hand.  The right hand had decreased sensation.  The examiner 
reported 100 percent functional loss in her right hand.  

Considering the evidence of record, the Board finds that the 
overall disability picture more nearly approximates the 
criteria for a 70 percent evaluation under DC 8515.  
38 C.F.R. § 4.7.  The Board finds the most recent examination 
(indicating 100 percent functional loss in her right hand) 
supports such a finding.  Accordingly, the Board finds that 
the preponderance of the evidence is in favor entitlement of 
a rating of 70 percent for right CTS for the period of 
January 1, 2006, to the present.  38 C.F.R. § 4.3.  The 
appeal is granted.  A 70 percent evaluation is the highest 
available rating under DC 8515.  A higher disability is not 
warranted based on the medical record as a whole.

With regards to the veteran's left CTS, she asserts that she 
is entitled to a disability evaluation greater than 20 
percent.  As discussed above, the veteran is right handed, 
her left hand is rated as a minor extremity.  Under DC 8515, 
a 20 percent rating is warranted for the minor hand when 
there is moderate incomplete paralysis of the median nerve.  
The next highest rating, 40 percent, is warranted for the 
minor hand when there is severe incomplete paralysis of the 
median nerve.  

The results of the January 2006 VA examination show that she 
has aching or numb pain, rated as a 5 or 6 on a pain scale 
where 1 is least severe and 10 is the most severe.  The 
functional loss is 60 percent during painful flare-ups.  The 
pain was not constant, but occurred daily.  The veteran had a 
prescription for Tramadol, which relieved her left hand pain 
for approximately three hours.  All of her fingers could 
oppose her thumb.  The strength of her left hand was 4/5, 
including while making pushing, pulling, and twisting 
movements.  Sensation was decreased her left hand.  
Expression was normal in the left hand.  There was no heat, 
redness, or warmth, but there was some tenderness on 
palpating the whole left wrist, dorsal and ventral surfaces.  
Left wrist dorsiflexion was 60/70, with pain and weakness at 
60 degrees; palmar flexion was 80/80 (normal), with pain at 
80 degrees; radial deviation of the left wrist was 20/20 
(normal), with some pain at 20 degrees; ulnar deviation was 
40/45, with pain at 40 degrees.  Her ranges of motion 
decreased when moving against resistance, but the examiner 
stated that most of the loss was due to pain, and only some 
to weakness.  Her left hand has the "ape hand" deformity.  
Her dorsiflexion, palmar flexion, ulnar deviation, and radial 
deviation have improved since her October 2004 VA 
examination.  She could make a fist with her left hand.  The 
veteran had some flattening of the left thenar eminence.  

She had some loss of range of motion in her fingers on her 
left hand.  Ranges of motion for the first finger on the left 
hand were as follows:  metacarpophalangeal flexion was 45/50 
with pain at 45; interphalangeal flexion was 60/80 with pain 
at 60.  Ranges for the second finger on the left hand were as 
follows:  metacarpophalangeal flexion was 75/90 with pain at 
75; proximal interphalangeal flexion was 60/100 with pain at 
60, with some weakness present; distal interphalangeal 
flexion was 60/45 with pain at 60.   For the third finger on 
the left hand, the ranges of motion were as follows:  
metacarpophalangeal flexion was 75/90 with pain at 75; 
proximal interphalangeal flexion was 90/100 with pain at 90; 
distal interphalangeal flexion was 60/45 with pain at 60.  
Ranges of motion for the fourth finger on the left hand were 
as follows:  metacarpophalangeal flexion was 75/90 with pain 
at 75, with some weakness present; proximal interphalangeal 
flexion was 75/100 with pain at 75; distal interphalangeal 
flexion was 35/45 with pain at 35.  The examiner diagnosed 
the veteran with "mild-to-moderate" CTS in her left hand.  
Overall, this report is found to provide medical evidence 
against this claim.  

The veteran underwent a VA examination in October 2004.  The 
examiner noted functional loss, weakness, fatigue, and pain 
in her left wrist.  Her left wrist dorsiflexion was 55/70 and 
her palmar flexion was 65/85.  Ulnar deviation was 30/45 and 
radial deviation was 10/20.  Her dorsiflexion, palmar 
flexion, ulnar deviation, and radial deviation were worse at 
the October 2004 examination than they were when measurements 
were taken in January 2006.  The examiner diagnosed her with 
CTS with "moderate loss of range of motion and moderate loss 
of functional capacity."  Again, providing medical evidence 
against an increased evaluation.         

The facts and examinations cited above are entitled to great 
probative weight and provide evidence against the claim.  The 
evidence of record does not show that the veteran has severe 
incomplete paralysis of the median nerve.  The Board finds 
that the preponderance of the evidence is against a 
disability evaluation greater than 20 percent for left CTS.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 40 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed her claim to the present supports the 
conclusion that she is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for left CTS.  38 C.F.R. 
§ 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September 2003, as well as information provided in 
the March 2005 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate her claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2005 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued two VCAA notices letter 
prior to the December 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
September VCAA letters do not specifically ask the veteran to 
provide any evidence in her possession that pertains to the 
claim. Id. at 120-21.  However, the April 2006 SOC for 
another issue not currently on appeal did make the specific 
request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
September 2003 VCAA letters is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran 

The Board notes that the veteran was informed that a 
disability rating and effective date would be assigned if her 
claim was granted by an April 2006 SOC that addressed an 
issue not currently before the Board  However, the portions 
of the SOC addressing disability ratings and effective dates 
specifically addressed issues raised in the Dingess case.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, Social Security Administration 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

An initial disability evaluation greater than 30 percent for 
the period from June 19, 2003 to January 4, 2006, for right 
CTS is denied.  

A disability evaluation of 70 percent for the period from 
January 4, 2006 to the present for right CTS is granted.  

An initial disability evaluation greater than 20 percent for 
left CTS is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


